———— Longep Reoree
IN THE UNITED STATES DISTRICT COURT SEP 0 9
FOR THE DISTRICT OF MARYLAND a 28, \
Cuca 7 PALTIMOHE
ALTON W. SMITH, | * ¥ Bieter Oe AST COURT
DEPUTy
Plaintiff, *
VS. * CIV. ACTION NO. RDB-17-3051.
STATE OF MARYLAND, et al., x
Defendants. *
* * * > * * * * * * ok * *
MEMORANDUM OPINION

Plaintiff, Alton W. Smith (“Smith”) brought this lawsuit against Baltimore City
Community College (““BCCC”, the State of Maryland, and three Individual Defendants: Tonja
L. Ringgold (“Ringgold”), Enyinnaya Iweha (“Iweha”), and Cynthia Webb (“Webb”), alleging
that the termination from his position as an associate professor at BCCC was a breach of his
teaching contract and in violation of his federal and state due process rights. (Compl., ECF
No. 2.) Smith alleged seven causes of action against Defendants including breach of contract
(Count I), interference with economic relationship (Counts T-V), and federal, and state due
process claims (Counts VI and VII). On April 4, 2018, this Court granted Summary Judgment?
in favor of the Defendants on all Smith’s claims except Count VI, his federal due process
claim against the Individual Defendants, and Count VII, the state due process claim against

all Defendants. (See Mem. Order 32, ECF No. 29.) ‘

 

1 Judge Marvin J. Garbis authored the decision on Summary Judgment. After he retired in June 2018,
this case was reassigned to the undersigned on July 17, 2018.
Now pending before this Court is Defendants’ Motion for Summary Judgment (ECF
No. 51) on the remaining two claims, Plaintiff's Motion for Reconsideration (ECF No. 57) of
the initial summary judgment decision on Counts I to V, and Plaintiffs Motion to File
Corrected Exhibit (ACF No. 58). The parties’ submissions have been reviewed and no heating
is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow, this Court shall
GRANT Defendants’ Motion fot Summary Judgment (ECF No. 51) and Plaintiffs Motion to
File Corrected Exhibit (ECF No. 58) and shall DENY Plaintiff's Motion for Reconsideration
(ECF No. 57).

BACKGROUND

In brief,? Smith was an associate professor at Baltimore City Community College
(“BCCC”) from 2005 until he was terminated from his teaching position in 2016. (See Compl.
4 1, ECF No. 2.) Smith filed his Complaint on August 23, 2017 in the Circuit Court for
Baltimore City, and the case was removed to this Court on October 18, 2017. (ECF No. 1.)
Smith alleged that the termination was not only a breach of his contract, but that his due’
process rights were violated, and that the Individual Defendants conspired and interfered with
his economic telationship with BCCC. Defendants asserted that Smith’s termination was
legitimate because he failed to meet the standards necessaty to remain an associate professor,
including carrying a semester teaching load of 15 Teaching Assignment Units (“TAUs”).
Defendants filed a Motion to Dismiss or, In the Alternative for Summary Judgment (ECF No.

18), to which Smith responded with a Cross Motion for Summary Judgment (ECF No. 21).

 

2 For a more detailed background of the facts in this case, see this Court’s prior Memorandum and Order
(ECF No. 29).
This Court considered the documents and affidavits filed outside the pleadings and treated the
motions as motions for summary judgment.

In its decision denying Smith’s summary judgment motion and partially granting
Defendants’ summary judgment motion, this Court held that the various personnel decisions
were authorized and made within the scope of each Individual Defendant’s employment. (See
Mem. Order at 18-19, 23, ECF No. 29.) This Court also rejected Smith’s allegations made
against each of the Individual Defendants of intentional, willful, and malicious manipulation
of his TAUs. (Id. at 20-22.) The two temaining causes of action in this case relate to the
allegedly improper process of Smith’s termination. ‘Thereafter, Defendants filed the pending
motion seeking summaty judgment on Counts VI and VII, and Smith filed a motion seeking
reconsideration of this Court’s decision on Counts I to V. (See ECF Nos. 51, 57.)

Smith also seeks to cortect Exhibit 11 (ECF No. 55-11), which he had attached to his
response to Defendants’ motion and belatedly realized that it was incomplete. (See ECF No.
58.) There being no objection, this Court GRANTS Plaintiffs Motion to File Corrected
Exhibit (ECF No. 58) and accepts the corrected exhibit (ECF No. 58-1) as filed.

For the reasons that follow, this Court shall DENY Plaintiffs Motion for
Reconsideration (ECF No. 57) and GRANT Defendants’ Motion for Summary Judgment
(ECF No. 51).

STANDARD OF REVIEW
I. Reconsideration
Federal Rule of Civil Procedure 54(b) governs reconsideration of orders that do not

constitute final judgments in a case. Rule 54(b) provides that “any order or other decision,
however designated, that adjudicates fewer than all the claims or the rights and liabilities of
fewer than all the parties . . . may be revised at any time before the entry of judgment
adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b).
Resolution of a motion to reconsider an interlocutory order is “committed to the discretion
of the district court.” Am. Canoe Ass'n v. Murphy Farms, Inc, 326 F.3d 505, 515 (4th Cir. 2003).
The United States Court of Appeals for the Fourth Circuit cautions that the discretion
afforded by Rule 54(b) “is not limitless” and it has “cabined revision pursuant to Rule 54(b)
by treating interlocutory rulings as law of the case.” U.S. Tobacco Cooperative Ine. v. Big South
Wholesale of Virginia, LLC, 899 F.3d 236, 256-57 (4th Cir. 2018) (quoting Carlson ». Boston
Scientific Corp., 856 F.3d 320, 325 (4th Cir. 2017)). The Fourth Circuit explained that the
discretion to revisit earlier rulings in the same case is “subject to the caveat that where litigants
have once battled for the court’s decision, they should neither be required, nor without good
reason permitted, to battle for it again.” Id. at 257 (quoting Official Comm. of the Unsecured
Creditors of Color Tile, Inc. v. Coopers ¢» Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)).
“Compated to motions to reconsider final judgments pursuant to Rule 59(e) of the
Federal Rules of Civil Procedure, Rule 54(b)’s approach involves broader flexibility to revise
interlocutory orders before final judgment as the litigation develops and new facts of
atguments come to light.” Carlson, 856 F.3d at 325 (citing Am. Canoe, 326 F.3d at 514-15;
Cobedl v. Jewell, 802 F.3d 12, 25-26 (D.C. Cir. 2015)). “[A] court may revise an interlocutory
order under the same circumstances in which it may depart from the law of the case: (1) ‘a
subsequent trial produc[ing] substantially different evidence’; (2) a change in applicable law; or

(3) clear error causing ‘manifest injustice.”” Id (quoting Av. Canoe, 326 F.3d at 515). “This
standard closely resembles the standard applicable to motions to reconsider final orders
pursuant to Rule 59(e), but it departs from such standard by accounting for potentially
different evidence discovered during litigation as opposed to the discovery of new evidence
not available at trial.” Id (citations omitted).

The Foutth Circuit also noted that “where, as hete, ‘the order was entered by one judge
and then reviewed by another,’ courts have held that the latter judge should be hesitant to
overtule the earlier determination.” Id. (quoting Harrell v. DCS Equip. Leasing Corp., 951 F.2d
1453, 1460 n.24 (Sth Cir. 1992).

Il, Summary Judgment

Rule 56 of the Federal Rules of Civil Procedute provides that a court “shall grant
summaty judgment if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(¢). A
material fact is one that “might affect the outcome of the suit under the governing law.”
Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v. Liberty
Lobby, Inc, 477 U.S. 242, 248 (1986)). A genuine issue over a material fact exists “af the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson, 477 U.S. at 248. When considering a motion for summary judgment, a judge’s
function is limited to determining whether sufficient evidence exists on a claimed factual
dispute to warrant submission of the matter for resolution at trial. Id. at 249. Trial courts in
the Fourth Citcuit have an “affirmative obligation . . . to prevent factually unsupported claims
and defenses from ptoceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc, 346 F.3d 514,

526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).
In undertaking this inquiry, this Court must consider the facts and all reasonable
inferences in the light most favorable to the nonmoving party. Libertarian Party of Va., 718
F.3d at 312; see also Scott v. Harris, 550 U.S. 372, 378 (2007). This Court “must not weigh
evidence or make credibility determinations.” Foster v. University of Md.-Eastern Share, 787 ¥.3d
243, 248 (4th Cir. 2015) (citing Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Car.
2007); see also Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015)
(explaining that the ftial court may not make credibility determinations at the summary
judgment stage). Indeed, it is the function of the fact-finder to resolve factual disputes,
including issues of witness credibility. See Tolan v. Cotton, 572 U.S. 650, 656-59 (2014).

To survive summary judgment, a party responding to a motion for summary judgment
must “do mote than simply show that there is some metaphysical doubt as to the material
facts.” Matsushita Elec. Indus. Co. v. Zenith Radi Corp., 475 U.S. 574, 586-87 (1986). It must
submit evidence that is “significantly probative” to survive summary judgment. Anderson, 477
USS. at 249-50.

ANALYSIS
I. Reconsideration

Smith seeks reconsideration of this Court’s grant of summary judgment to Defendants
on Counts I-V. (Mot. Reconsider 1-2, ECF No. 57; Mot. Reconsider Mem. 19-20, ECF No.
57-1.) Count I, Smith’s breach of contract claim, was dismissed as untimely because Smith
had received sufficient notice of his termination. (ECF No. 29 at 12-17.) In Counts IT-IV,
Smith asserted claims of Interference of Economic Relations against each of the Individual

Defendants and, in Count V, asserted a claim of Conspiracy to Interfere with Economic
Relations against all Defendants. The Individual Defendants asserted that they were entitled
to immunity under the Maryland Tort Claims Act (“MTCA”). Under the MTCA, state
employees are immune from lability in tort for a tortious act or omission that is within the
scope of public duties of the state personnel... and is made without malice or gross negligence.
Md. Code Ann., State Gov’t. §12-105 and Cts. & Jud. Proc. §5-522(b). In its prior decision,
this Court concluded that “the Individual Defendants were high level administrative officials
at BCCC and were acting as agents of BCCC and the President.” (ACF No. 29 at 19.) It
further determined that the record did not support “‘a finding that they lacked authority to
take the actions that they did.” (Id) Therefore, this Court dismissed Counts II to V.

Smith asserts that discovery has revealed new evidence that demonstrates a genuine
dispute of material fact related to whether the Individual Defendants had authority to take the
actions that they did. (Mot. Reconsider Mem. 3-5, ECF No. 57-1.) Specifically, Smith argues
that the record shows that the Individual Defendants did not have authority to terminate his
employment. (Id. at 7.) Smith also argues that new evidence shows a genuine dispute regarding
whether the Individual Defendants acted with malice or gross negligence. (Id. at 8.) Smith
contends that if this Court finds that there is evidence that Defendants lacked authority to
terminate his contract, then Counts IT to V must be reinstated, and farther, the one-year period
would not have begun to run, so Count I should also be teinstated as timely. (Id. at 19-20.)

Defendants respond that Smith’s motion is untimely and that no new evidence or
argument has been raised that was not already considered by this Court in its earlier grant of
summary judgment on Counts I to V. (efs.’ Resp. Reconsider 2-3, ECF No. 59.) Defendants

refer to this Court’s local rules, which provide: “Except as otherwise provided in Fed. R. Civ.
P. 50, 52, 59, or 60, any motion to reconsider any order issued by the Court shall be filed with
the Clerk not later than fourteen (14) days after entry of the order.” Local Rule 105.10 (D. Md.
2018). This Court issued the order granting summary judgment on April 4, 2018 and Smith
did not file his Motion for Reconsideration until March 3, 2019. Of course, this Court may
suspend Local Rule 105.10 upon the showing of good cause or on its own motion. See Local
Rule 604 (D. Md. 2018). Also, Federal Rule of Civil Procedure 54(b) itself plainly confers the
ability to reconsider an interlocutory order at any time before entry of final judgment.
Although Smith’s motion was not filed within 14 days, this Court shall consider whether it has
atly merit. |

Smith’s arguments have not changed, and the additional information provided in
exhibits does not warrant reconsideration. This Court already rejected Smith’s argument that
the Individual Defendants were not acting as agents of BCCC and did not have the authority
to terminate him. Although there are proffered exhibits, none compel a different conclusion.
For example—Defendants’ answet to interrogatories indicating that the authority to terminate
was verbal (Ex. 1, ECF No. 57-3); the deposition testimony of BCCC’s Employee Labor
Relations Administrator stating that although she understood that the president had delegated
authority to terminate faculty members to vice presidents, she did not know when the
delegation was made (Ex. 8, ECF No. 57-10) ; and deposition testimony of a fellow professor
testifying that his understanding of termination is that “the President is the only one that can
sanction anyone being terminated” (Ex. 5, ECF No. 57-7)—these do not justify overruling the

earlier determination that the Individual Defendants acted as agents of the President, especially
in light of the facts that the President was copied on Smith’s termination letter, and the
termination is not disputed by BCCC.

Similarly, the April 1, 2014 BCCC EEO Investigative Report (Ex. 15, ECF No. 57-17)
finding no evidence to substantiate allegations of disctimination does not compel a different
conclusion regarding whether the Individual Defendants acted with malice or gross negligence.
Smith is simply asking this Court to change its mind, but there is no substantially different
evidence, and there has been no change in the applicable law. This Court also notes that it
previously issued a clarification of its original decision stating that the parties may not relitigate
the substantive legitimacy of Plaintiff's termination in further proceedings before this Coutt.
(See Mem. Order, ECF No. 37.) Whether this attempt is a second or third bite of the apple, it
is not warranted. This Court shall not reverse its earlier decision as to Counts I-V.

Accordingly, this Court shall DENY Plaintiffs Motion for Reconsideration (ECF No.
57).

Il. Federal and State Procedural Due Process Claims

A. Federal Procedural Due Process Claim (Count VI)

To claim entitlement to the protections of the due process clause, Smith must first
show that he had a constitutionally protected “property” interest and that he had been
“deprived” of that protected interest by some form of “state action.” See McMillan .
Cumberland Cty. Bd. of Educ, 734 F. App’x. 836, 841 (4th Cir. 2018) (quoting Stone v. Univ. of
Maryland Med. Sys, Corp., 855 F.2d 167, 172 (4th Cir. 1988).

When a party alleges procedural due process violations based on a state agency’s

policies or regulations, the court must consider whether “minimal due process requirements
of notice and hearing have been met.” Goodrich v. Newport News Sch. Bd., 743 F.2d 225, 227
(4th Cir. 1984). In the context of a termination of a public school teacher, the Fourth Circuit
explained that “[m]inimal procedural due process required . . . adequate notice, a specification
of the charges against her, an opportunity to confront the witnesses against her and an
opportunity to be heard in her own defense.” Id.

When the minimal due process requirements of notice and hearing have been met, “a
claim that an agency’s policies or regulations have not been adhered to does not sustain an
action for redress of procedural due process violations.” Id. Thus, the Fourth Circuit rejected
the Goodrich plaintiff's argument that she was given only two interim conferences rather than
the three required by the School Board’s evaluation procedure. Sve also Echtenkamp v. Loudon
Cty. Pub. Sch., 263 F. Supp. 2d 1043, 1055 (E.D. Va. 2003) (“a violation of grievance procedures
guaranteed under state law does not, by itself, constitute a failure to provide adequate due
process under the standards of the federal Constitution”); Moore ». Bonner, 758 F.2d 648 (4th
Cir. 1985) (unpublished disposition) (“the failure of the School District to afford Moore a
conference prior to not renewing her contract amounts to no more than a violation of the
District’s own policies and does not implicate the protections of the due process clause.”).

Defendants contend that Smith did not have a property interest in continued
employment because his position was eliminated as part of a reorganization. (Mot. Mem. 2,
16-17, ECF No. 51-1 (citing Digiacinto ». Harford Cty, Md., 818 F. Supp. 903, 905 (D. Md.
1993).) “[A]n employee who loses his or her job . . . is not entitled to a hearing, despite the
presence of a ‘no dismissal except for cause’ rule, when the position is abolished pursuant to

a bona fide government reorganization or kindred cost-cutting measure.” Digeacinio, 818 FP.

10
Supp. at 905 (citations omitted). However, an exception applies if the plaintiff can establish
that “the reorganization was not cartied out in good faith.” Ia.

The record before this Court shows that Smith was hired in September 2005 as a
professor of electronic technologies. (Smith Dep. 15, ECF No. 51-2.) In 2011, BCCC
eliminated the telecommunications program in which Smith taught because of low enrollment
and poot job prospects for graduates. (Webb Aff. {] 6, 10, ECF No. 51-6.) Smith was notified
in 2009 that BCCC was considering eliminating the program, and he was encouraged to pursue
obtaining graduate credit hours that would qualify him to teach in programs not identified for
elimination. (Ud. at ff] 6-7, 10.) Some of the courses remained active to allow students to
complete their degree in the program, but by the end of the 2015, all temaining
telecommunications courses were eliminated. (Id, at ] 16.) Smith was not qualified to teach
other courses, he fell short on his TAU’s, and he was advised in March 2016 that his contract
would not be renewed for the fall 2016 semester. (See, e.g, Faculty Evals., ECF Nos. 5, 10,
_ 34 (two of which were signed by Smith although he noted his disagreement); Smith Dep. 89-
90, ECF No. 51-2.) |

Smith contends that he was dismissed for “individualized reasons” and is, therefore,
entitled to full due process. (Pl.’s Resp. 19, ECF No. 54 (citing Christian v. Cecil Cry., Md, 817
F. Supp. 1279, 1284 (D. Md. 1993)).) Smith notes that he was retained to teach after the
elimination of the program and that he was allowed to teach business courses through Spring
2016. (Id) While the record shows that he did not have the qualifications to teach in the

Business Program, he argues that he was terminated for poor evaluation ratings. Cd. at 20.)

11
Considering the facts and all reasonable inferences in the light most favorable to Smith,
this Court concludes that Smith has raised a question of fact regarding whether his termination
was strictly due to a good faith reorganization or whether he was terminated for poor
performance. As such, he was entitled to minimum procedural due process. However, even
if Smith is entitled to due process, Defendants provided him with multiple written and verbal
notices of the non-renewal of his faculty contract, and resulting termination from employment,
and multiple opportunities to challenge the non-renewal. “Procedural due process is simply a
guarantee of fair procedures—typically notice and an opportunity to be heard.” Mora v. The
City of Gaithersburg, MD, 519 F.3d 216, 230 (4th Cir. 2008). Prior to termination, sufficient due
process includes notice and an opportunity to respond in person of in writing. C/eveland Bd. of
Fedue. v. Loudermill, 470 U.S. 532, 546 (1985)

Smith asserts that he was not afforded the procedures required by his contract and
BCCC policy. However, regardless whether all of BCCC’s internal procedures were followed,
Smith was provided with fair notice and an opportunity to be heard, as evidenced by the
following:

e Defendants provided Smith with ample notice (initially in 2009, and again in
2011) that the telecommunications program was being terminated and that he
needed to take steps to qualify to teach in a different program. (Webb Aff. {ff
6-1, 10, ECF No. 51-6.)

e Smith was advised that his course load (TAU requirement) was insufficient and
that he did not have the qualifications to teach in another program. (Smith Dep.
43, 55-57, ECF No. 51-2.)

® Smith was advised in March 2016 that his contract for the Fall 2016 would not
be renewed. Smith was notified verbally, the written evaluation specifically

stated that he would not be renewed, and Smith signed the evaluation,
confirming that he had notice. He received two additional copies of the

12
evaluation later in March and in early April. (Faculty Evals., ECF Nos. 5, 10,
34.)

e Smith further acknowledged receipt of the evaluations and his non-renewal by
his letter dated April 20, 2016. (Smith Ltr., ECF No. 51-15.)

® Smith provided a written rebuttal to his March 10, 2016 evaluation, and Smith
testified that the letter contained all his objections to the evaluation. (Smith
Ltr., ECF No. 51-8; Smith Dep. 104-105, 107-108, ECF No. 51-2.) Smith
received a written response, addressing the objections. (Ltr. Resp., ECF No.
51-9.)

e Email communications and Smith’s testimony revealed that Smith had the
opportunity to meet with the deans, but he chose not to even though he had
been informed that his contract would not be renewed. Furthet, a meeting was
scheduled on May 19, 2016, but Smith objected to the meeting as having no
point since he was not being renewed. (See, eg. Smith Dep. 130-131, 144, 150-
155, 166-167.)

e A post-termination grievance hearing was also provided on November 18, 2016.
(Ringgold Dep. 166, ECF No. 51-24; Smith Dep. 186-187, ECF No. 51-2.)

After reviewing the evidence, Dr. Ringgold issued her decision upholding
Smith’s non-renewal. (Ltr., ECF No. 51-23.)

In addition, Smith has had access to state court post-termination remedies, which
farther supports a finding that Smith has been afforded sufficient due process. Feelds ».
Durham, 909 F.2d 94, 97 (4th Cir. 1990) (“[T]o determine whether a procedural due process
violation has occurred, courts must consult the entire panoply of predeprivation and.
postdeprivation process provided by the state.”). Therefore, there ate no material factual
disputes about whether Smith had notice and an opportunity to be heard both before
termination and post-termination, and Defendants shall be granted summary judgment on

Count VI.

13°
B. State Procedural Due Process Claim (Count VII)

The analysis under the Due Process Clause of the Fourteenth Amendment and under
Atticle 24 of the Maryland State Constitution ate largely the same. Pickett v. Sears, Roebuck ¢
Co., 775 A.2d 1218, 1224 (Md. 2001) (“This Court has interpreted Article 24 of the Maryland
Declaration of Rights and the Due Process clause of the Fourteenth Amendment of the
United States Constitution to be in pari materia, such that the interpretations of the Due
Process clause of the Fourteenth Amendment provided by the United States Supreme Court
setve as persuasive authority for Article 24.”).

Accotdingly, Defendants shall also be granted summary judgment on Count VII.

CONCLUSION
For the foregoing reasons:

1. Plaintiffs Motion to File Corrected Exhibit (ECF No. 58) is
GRANTED.

2. Plaintiff's Motion for Reconsideration (ECF No. 57) is DENIED.

Defendants’ Motion for Summaty Judgment (ECF No. 51) is
GRANTED.

A separate Order follows.

Dated: September 9, 2019.

f2L2. BALE

Richard D. Bennett
United States District Judge

14
